Citation Nr: 1639725	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-39 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee.

2.  Entitlement to an increased rating in excess of 30 percent for service-connected limitation of extension of the left knee, with consideration of a compensable rating prior to October 20, 2014.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected patellar subluxation of the left knee, with consideration of a compensable rating prior to October 20, 2014.

4.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claims were last before the Board in January 2014 and were remanded for additional evidentiary development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In a November 2014 rating decision, the RO assigned separate evaluations for limitation of extension of the left knee and left knee patellar subluxation as secondary to his service-connected right knee disability.  Each separate evaluation was effective October 20, 2014, the date of the Veteran's last VA examination for his knees.  The Board notes that these separate evaluations are part and parcel to the current claim on appeal seeking an increased rating for a left knee disability (filed on April 21, 2009).  When the Veteran disagreed with the amount of compensation awarded for his left knee disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected left knee disability.  See AB v Brown, 6 Vet. App. 35 (1993).  

The award of the separate ratings in the November 2014 decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2009 rating decision.  Thus, the issues before the Board include the initial rating for limitation of extension and patellar subluxation of the left knee, with consideration of the period prior to the October 20, 2014, effective date assigned by the RO.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims.

The Veteran was last afforded a VA examination in October 2014 for his left knee disability and TDIU claim.  Prior to his examination, the Veteran submitted a statement asserting that he cannot stand for more than 20 minutes without his knees locking up.  He also stated he could not walk for more than 150 feet and could not sit for long periods of time.  He stated that his knees, as well as his prescribed medication, prevented him from maintaining any gainful employment.  See August 2014 Statement in Support of Claim.

The October 2014 VA examination report noted the Veteran's reports of experiencing flare-ups that impact the function of his knees.  The examiner checked a box next to a statement saying that any limitation of range of motion cannot be estimated, and the examiner noted that "simple driving using the pedals or walking causes enough pain to stop all the time."  The examiner provided no explanation for why he was unable to describe the Veteran's functional loss due to flare-ups in terms of range of motion.  

The October 2014 examination report noted that the Veteran constantly uses a brace on his left knee and a cane for ambulation, and the Veteran's functional loss resulted in less movement than normal, excess fatigability, incoordination, pain, instability of station and disturbance of locomotion.  The VA examination report also noted that the Veteran's knee impacted his ability to work.  The examiner stated that the Veteran was qualified to do sedentary work, apparently basing his conclusion on the fact that the Veteran was able to sit comfortably in the office and get to and from the exam room.  However, the examiner did not provide any discussion on the evidence in the Veteran's claims file indicating limitations in his ability to sit, stand and walk.  The examiner also did not address the Veteran's assertions that his VA-prescribed medication would impair his ability to work.

On remand, the Veteran should be afforded a new VA examination which addresses all functional limitations due to the Veteran's left knee, as well as the Veteran's reports of flare-ups and painful motion due to his left knee disability.  The examinations conducted on remand must also comply with 38 C.F.R. § 4.59 and the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing active and passive motion, weight-bearing and nonweight-bearing information, or why it is not necessary.

With respect to the TDIU claim, the Veteran last worked in December 2009 as a part-time tutor.  He maintains that his inability to walk, sit or stand for extended periods of time due to his service-connected knee disabilities, as well as the medication he takes for his disabilities, has kept him from securing employment since that time.  The Board notes that the Veteran does not currently meet the schedular criteria for a TDIU prior to October 20, 2014.  He was in receipt of a combined 30 percent disability rating since November 25, 2002, and a 40 percent combined rating since March 21, 2006. 
 
The remanded issues include ratings for the left knee extension and patellar subluxation for the period prior to October 20, 2014 and are pending from a claim dated in April 2009.  Thus, the claim for TDIU is inextricably intertwined with these remanded issues.  

Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Social Security Administration records show the Veteran has been in receipt of disability benefits since January 1, 2010, in part, for fractures of the lower limbs.  After adjudication of the claims for increased rating for the left knee disabilities, if the Veteran does not meet the schedular criteria for TDIU prior to October 20, 2014, the RO should refer the Veteran's claim for a TDIU to the VA's Director of Compensation Service for extraschedular consideration.  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since August 2014.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current severity of his left knee disabilities.  Copies of all pertinent records should be made available to the examiner for review.  Any indicated evaluations, studies, and tests should be conducted. 

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, or why such testing is not necessary.

The examiner should address the approximate range-of-motion loss in degrees that might be anticipated due to flare-ups in pain in the left knee, as described by the Veteran at his various examinations and in various statements in support of claim.  In other words, the examiner should determine whether the Veteran experienced additional functional loss in excess of that reported in the VA examination reports, and, if so, state any additional limitation of motion experienced during the appeal period in terms of degrees, if possible.

If such approximation of additional range-of-motion loss is not possible or it is not feasible to provide an opinion as to the severity of the Veteran's disability during flare-ups, the examiner must provide a reason for that inability or any speculation in as much detail as possible.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Readjudicate the claims for increased rating for all manifestations of the left knee disability, to include the period prior to October 20, 2014, for limitation of extension and patellar subluxation.  

4.  If after completion of above, the Veteran does not meet the schedular criteria for TDIU prior to October 20, 2014,  refer the claim of entitlement to a TDIU prior to October 20, 2014, to the Compensation Service Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

5.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



